DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovach et al. (US Patent Application Publication No. 2018/0310466 A1).
Kovach et al. ‘466, as best illustrated in Fig. 5, shows a system for controlling an implement during the performance of a tillage operation with respect to soil in a field, the system comprising:
regarding claim 1,
a frame (20, 30);

an actuator (120) coupled to the frame and configured to bias the ground-engaging tool towards the extended position during the tillage operation;
an adjustable valve (124) configured to permit flow out of the actuator when a fluid pressure of the actuator exceeds a reset pressure such that the actuator allows the ground-engaging tool to pivot towards the retracted position;
a controller (112) communicatively coupled with the adjustable valve, the controller configured to:
determine at least one of an actuator position (via element 108 per para. 0036) of the actuator or a load value (106) indicative of a force applied (via element 122 per para. 0040) by the ground-engaging tool against the soil during the tillage operation; and
adjust the reset pressure based on the at least one of the actuator position or the load value (para. 0043);
regarding claim 2,
further comprising a load sensor (122) coupled to the actuator and configured to measure an actuator force associated with the actuator, and wherein the controller is configured to determine the load value by receiving signals from the load sensor (para. 0049);
regarding claim 3,
	  further comprising:
an arm (39) pivotally coupled with the frame (20, 30), the ground-engaging tool (43) coupled to the arm; and

 1855439/CNHW-232wherein the controller (112) is configured to determine the load value by receiving signals from the load sensor;
regarding claim 5,
wherein the controller (112) is further configured to:
detect a low pressure pattern associated with the sensed actuator position; and when the low pressure pattern is detected, increase the reset pressure to adjust the reset pressure (pars. 0045-0046);
regarding claim 6,
wherein the low pressure pattern comprises the sensed actuator position varying from a fully extended position of the actuator by more than a predetermined threshold (e.g., 144);
regarding claim 7,
wherein the low pressure pattern comprises the sensed actuator position varying from a fully extended position of the actuator by more than a predetermined threshold at a frequency that is greater than a predetermined frequency (e.g., float time per para. 0045);
regarding claim 8,
wherein the controller is further configured to:
detect an object collision pattern associated with the load value; and when the object collision pattern is detected, decrease the reset pressure to adjust the reset pressure (Claim 4);
regarding claim 9,

regarding claim 10,
	wherein the implement is moved in a forward direction during the tillage operation, and wherein the ground-engaging tool is located in front of the additional ground-engaging tool with respect to the forward direction (Fig. 1);
regarding claim 11,
wherein the controller is further configured to detect an underground object based on the at least one of the actuator position of the actuator or the load value (i.e., based on the magnitude of extension of the actuator);
regarding claim 14,
further comprising an additional ground- engaging tool pivotally coupled to the frame of the implement, and wherein the controller is further configured to:
determine an additional load value indicative of an additional force applied by the additional ground-engaging tool against the soil during the tillage operation; and
determine a total draft load associated with the implement based on the load value and the additional load value (Claim 1); and
regarding claim 15,
wherein the ground-engaging tool comprises a ripper shank, and wherein the tillage operation comprises a ripper operation (para. 0034).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (US Patent Application Publication No. 2018/0310466 A1) in view of Achten et al. (US Patent Application Publication No. 2016/0183446 A1).
Regarding claim 4, Kovach et al. ‘466 fails to teach a load pin.  Achten discloses a system comprising a ground-engaging tool (9), an actuator (12), and a single axis load pin (per para. 0026) coupled with the actuator, wherein a controller (10) configured to receive signals from the single axis load pin to determine the load value indicative of the force applied by the ground-engaging tool against the soil.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art system such that it would have incorporated a single axis load pin as suggested by Achten.  The motivation for making the modification would have been to include additional means for providing information about and managing loads applied to the system.

Claims 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (US Patent Application Publication No. 2018/0310466 A1).
Regarding claim 12, Kovach fails to teach the controller as configured to record a location of the underground object within the field.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Kovach such that it would have been configured to record a location of the underground object, since the examiner takes Official Notice of the known use of recorders in combination with controllers for registering events and locations.  In this instance, the motivation would have been to register the location of the buried object for subsequent activities. regarrr

 Regarding claim 16, Kovach fails to teach a directional control valve.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kovach such that it would have included a directional control valve fluidly coupled with the adjustable valve and configured to provide flow to the actuator to facilitate extension of the actuator after the actuator has been compressed, since the examiner takes Official Notice of the known use of directional control valves in systems used to perform tillage operations.  In this instance, the motivation would have been to control the direction of flow to and between the actuators.

Conclusion
regarrrAny inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
22 April 2021